                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
In re Application of                                              DOC #: _________________
FIRST MONOLITH INC.,                                              DATE FILED: 7/15/2021


                                                                    20 Misc. 735 (AT)
For an Order Pursuant to 28 U.S.C. § 1782 to
Conduct Discovery for Use in Foreign                                     ORDER
Proceedings

ANALISA TORRES, District Judge:

       On December 9, 2020, Applicant, First Monolith Inc, submitted an ex parte petition for

an order pursuant to 28 U.S.C. § 1782(a) to obtain discovery for use in a contemplated civil

proceeding in the Singapore High Courts (the “Petition”). ECF No. 1. On February 1, 2021, the

Court granted Applicant permission to serve subpoenas on: Citibank, N.A.; The Bank of New

York Mellon; Société Générale, New York; HSBC Bank USA, N.A.; BNP Paribas USA;

JPMorgan Chase Bank, N.A.; Barclays Bank PLC; Deutsche Bank Trust Co. Americas; Bank of

Nova Scotia; UBS AG; Bank of America, N.A.; Standard Chartered Bank US; Commerzbank

AG US; and The Clearing House Payments Company, LLC (together, “Respondents”) the

“February Order”). February Order, ECF No. 9. Applicant now seeks leave to serve additional

subpoenas on Respondents. ECF No. 12.

       An applicant seeking disclosure under § 1782 must satisfy the requirements of the statute.

February Order at 1–2. If it does, the Court then exercises its discretion in light of several

pertinent factors to determine whether and to what extent disclosure should be granted. Id. at 2.

Applicant satisfies all statutory factors with respect to the present application for the reasons set

forth in the February Order. Id. at 2–3. The four discretionary factors also weigh in favor of

granting the present application for the same reasons already discussed in the February Order.
Id. at 3; see also In re Application of Chevron Corp., 736 F. Supp. 2d 773, 779–80 (S.D.N.Y.

2010).

         Accordingly, the motion is GRANTED.

         The Clerk of Court is directed to terminate the motion at ECF No. 12.

         SO ORDERED.

Dated: July 15, 2021
       New York, New York




                                                 2
